Exhibit 99.1 REMARKETING TERMS SUMMARY On April 25, 2014 (absent a Failed Remarketing), the class A-7 notes will be reset from their current terms to the following terms, which terms will be applicable until the final maturity date for the class A-7 notes (definitions for certain capitalized terms may be found in the Glossary at the end of the remarketing memorandum dated April 17, 2014): Original principal amount Current outstanding principal amount Principal amount being remarketed Remarketing Terms Determination Date April 14, 2014 Notice Date(2) April 17, 2014 Spread Determination Date(3) April 17, 2014 Current Reset Date April 25, 2014 All Hold Rate N/A(4) Next applicable Reset Date N/A(5) Interest rate mode Floating Index Three-Month LIBOR(6) Spread Plus0.60% Day-count basis Actual/360 Weighted average remaining life (1)The class A-7 notes were originally issued in Pounds Sterling and both their original and current outstanding principal balance is equal to £189,649,986.The U.S. Dollar equivalent of this principal balance has been calculated using an exchange rate of $1.7285 £1.00. (2)The class A-7 notes were denominated in a non-U.S. Dollar currency during their current reset period and therefore, pursuant to their terms, the class A-7 notes are subject to a mandatory tender. (3)The applicable Spread was determined on April 17, 2014. (4) The All Hold Rate is not applicable. (5) Absent a failed remarketing of the class A-7 notes, there will be no subsequent reset dates for the class A-7 notes. (6)Three-month LIBOR will be reset on each LIBOR Determination Date in accordance with the procedures set forth under “Description of the Notes—Determination of Indices—LIBOR” in the remarketing memorandum dated April 17, 2014. (7) The projected weighted average remaining life to maturity for the class A-7 notes (and assuming a successful remarketing of such notes on the current reset date) under various usual and customary prepayment scenarios may be found under “Prepayments, Extensions, Weighted Average Remaining Life and Expected Maturity of the ClassA-7 Notes” attached as Exhibit I to the remarketing memorandum dated April 17, 2014.
